UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 01-4261
ROBERT LEE GRADY,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
     for the Eastern District of North Carolina, at Wilmington.
                James C. Fox, Senior District Judge.
                             (CR-00-89)

                      Submitted: April 16, 2002

                       Decided: May 7, 2002

     Before NIEMEYER and MICHAEL, Circuit Judges, and
              HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Terry F. Rose, Smithfield, North Carolina, for Appellant. John Stuart
Bruce, United States Attorney, Anne M. Hayes, Assistant United
States Attorney, Jennifer May-Parker, Assistant United States Attor-
ney, Raleigh, North Carolina, for Appellee.
2                      UNITED STATES v. GRADY
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Robert Lee Grady pled guilty, pursuant to a written plea agreement,
to one count of assault with a deadly weapon on a United States
Postal employee, Janet Hughes, 18 U.S.C.A. § 111(a), (b) (West
2000), and one count of use of a firearm in relation to a crime of vio-
lence, 18 U.S.C. § 924(c) (1994). Grady was sentenced to a term of
imprisonment of 216 months. On appeal, Grady contends that the dis-
trict court erred in accepting his guilty plea without requiring the
Government to provide a factual basis for the assertion that Janet
Hughes was a government employee. We affirm Grady’s conviction.

   Because Grady did not raise this claim in the district court, our
review is for plain error. See United States v. Martinez, 277 F.3d 517,
524-25 (4th Cir. 2002). Under Fed. R. Crim. P. 11(f), a court may sat-
isfy the factual basis requirement by examining the presentence
report. Martinez, 277 F.3d at 532 (citing United States v. Graves, 106
F.3d 342, 345 (10 Cir. 1997)). The district court’s finding of a factual
basis is reviewed for abuse of discretion. Martinez, 277 F.3d at 531.

   We find the district court did not abuse its discretion in relying on
the presentence report to satisfy the factual basis requirement of Rule
11(f). The presentence report described Hughes as a United States
Postal Service Rural Route Carrier. Further, Grady admitted at the
plea hearing that he was guilty of assaulting a government employee.
We find there was an adequate factual basis to support Grady’s con-
viction. Accordingly, we affirm the judgment. We dispense with oral
argument because the facts and legal contentions are adequately pre-
sented in the material before the court and argument would not aid in
the decisional process.

                                                           AFFIRMED